


110 HR 1290 IH: To amend the Homeland Security Act of 2002 to direct the

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1290
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Langevin (for
			 himself, Mr. McCaul of Texas,
			 Mr. Thompson of Mississippi,
			 Mr. King of New York,
			 Ms. Zoe Lofgren of California,
			 Mr. Dent, Ms. Jackson-Lee of Texas,
			 Mr. David Davis of Tennessee, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on Homeland Security, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the
		  Secretary of Homeland Security to establish a National Biosurveillance
		  Integration Center.
	
	
		1.Short titleThis Act may be cited as the
			 Biosurveillance Enhancement Act of 2007.
		2.National
			 Biosurveillance Integration Center
			(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.) is amended by adding at the end the following new section:
				
					316.National
				Biosurveillance Integration Center
						(a)EstablishmentThe
				Secretary shall establish a National Biosurveillance Integration Center
				(referred to in this section as the NBIC) to enhance the
				capability of the Federal Government to rapidly identify, characterize, and
				localize a biological event by integrating and analyzing data related to human
				health, animals, plants, food, and the environment. The NBIC shall be headed by
				a Director.
						(b)Integrated
				biosurveillance networkAs part of the NBIC, the Director shall
				develop, operate, and maintain an integrated network to detect, as early as
				possible, a biological event that presents a risk to the United States or the
				infrastructure or key assets of the United States. The network shall—
							(1)consolidate data
				from all relevant surveillance systems maintained by the Department and other
				governmental and private sources, both foreign and domestic, to the extent
				practicable; and
							(2)use an information
				technology system that uses the best available statistical and other analytical
				tools to identify and characterize biological events in as close to real-time
				as possible.
							(c)Responsibilities
							(1)In
				generalThe Director shall—
								(A)monitor on an
				ongoing basis the availability and appropriateness of candidate data feeds and
				solicit new surveillance systems with data that would enhance biological
				situational awareness or overall performance of the NBIC;
								(B)review and seek to
				improve on an ongoing basis the statistical and other analytical methods used
				by the NBIC;
								(C)establish a
				procedure to enable Federal, State and local government, and private sector
				entities to report suspicious events that could warrant further assessments by
				the NBIC;
								(D)receive and
				consider all relevant homeland security information; and
								(E)provide technical
				assistance, as appropriate, to all Federal, State, and local government
				entities and private sector entities that contribute data relevant to the
				operation of the NBIC.
								(2)AssessmentsThe
				Director shall—
								(A)continuously
				evaluate available data for evidence of a biological event; and
								(B)integrate homeland
				security information with NBIC data to provide overall biological situational
				awareness and determine whether a biological event has occurred.
								(3)Information
				sharingThe Director shall—
								(A)establish a
				mechanism for real-time communication with the National Operations
				Center;
								(B)provide integrated
				information to the heads of the departments and agencies with which the
				Director has entered into an agreement under subsection (d);
								(C)notify the
				Secretary, the head of the National Operations Center, and the heads of
				appropriate Federal, State, tribal, and local entities of any significant
				biological event identified by the NBIC;
								(D)provide reports on
				NBIC assessments to Federal, State, and local government entities, including
				departments and agencies with which the Director has entered into an agreement
				under subsection (d), and any private sector entities, as considered
				appropriate by the Director; and
								(E)use information
				sharing networks available to the Department, including such networks of the
				Office of Information Analysis and the National Operations Center, for
				distributing NBIC incident or situational awareness reports.
								(d)Interagency
				agreements
							(1)In
				generalThe Secretary shall seek to enter into agreements with
				the heads of appropriate Federal departments and agencies, including the
				Department of Health and Human Services, Department of Defense, the Department
				of Agriculture, the Department of State, the Department of Interior, and the
				Intelligence Community.
							(2)Content of
				agreementsUnder an agreement entered into under paragraph (1),
				the head of a Federal department or agency shall agree to—
								(A)use the best
				efforts of the department or agency to integrate biosurveillance information
				capabilities through NBIC;
								(B)provide timely,
				evaluated information to assist the NBIC in maintaining biological situational
				awareness for timely and accurate detection and response purposes;
								(C)provide
				connectivity for the biosurveillance data systems of the department or agency
				to the NBIC network under mutually agreed protocols;
								(D)detail, if
				practicable, to the NBIC department or agency personnel with relevant expertise
				in human, animal, plant, food, or environmental disease analysis and
				interpretation;
								(E)retain
				responsibility for the surveillance and intelligence systems of that department
				or agency, if applicable; and
								(F)participate in
				forming the strategy and policy for the operation and information sharing
				practices of the NBIC.
								(e)Notification of
				DirectorThe Secretary shall ensure that the Director is notified
				of homeland security information relating to any significant biological threat
				and receives all classified and unclassified reports related to such a threat
				in a timely manner.
						(f)Administrative
				Authorities
							(1)PrivacyThe Secretary shall—
								(A)designate the NBIC
				as a public health authority;
								(B)ensure that the
				NBIC complies with any applicable requirements of the Health Insurance
				Portability and Accountability Act of 1996; and
								(C)ensure that all
				applicable privacy regulations are strictly adhered to in the operation of the
				NBIC and the sharing of any information related to the NBIC.
								(2)Collection of
				informationThe NBIC, as a
				public health authority with a public health mission, is authorized to collect
				or receive health information, including such information protected under the
				Health Insurance Portability and Accountability Act of 1996, for the purpose of
				preventing or controlling disease, injury, or disability.
							(g)NBIC interagency
				working groupThe Director
				shall—
							(1)establish an interagency working group to
				facilitate interagency cooperation to advise the Director on recommendations to
				enhance the biosurveillance capabilities of the Department; and
							(2)invite officials
				of Federal agencies that conduct biosurveillance programs, including officials
				of the departments and agencies with which the Secretary has entered into an
				agreement under subsection (d), to participate in the working group.
							(h)Annual report
				requiredNot later than
				December 31 of each year, the Secretary shall submit to Congress a report that
				contains each of the following:
							(1)A list of
				departments, agencies, and private or nonprofit entities participating in the
				NBIC and a description of the data that each entity has contributed to the NBIC
				during the preceding fiscal year.
							(2)The schedule for
				obtaining access to any relevant biosurveillance information not received by
				the NBIC as of the date on which the report is submitted.
							(3)A list of Federal,
				State, and local government entities and private sector entities that have
				direct or indirect access to the information that is integrated by the
				NBIC.
							(4)For any year before the NBIC is fully
				implemented or any year in which any major structural or institutional change
				is made to the NBIC, an implementation plan for the NBIC that includes cost,
				schedule, key milestones, and the status of such milestones.
							(i)Relationship to
				other departments and agenciesThe authority of the Secretary under this
				section shall not affect an authority or responsibility of any other Federal
				department or agency with respect to biosurveillance activities under any
				program administered by that department or agency.
						(j)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each fiscal year.
						(k)Biological
				eventFor purposes of this section, the term biological
				event means—
							(1)an act of terrorism
				involving biological agents or toxins of known or unknown origin; or
							(2)a naturally
				occurring outbreak of an infectious disease that may be of potential national
				significance.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the items relating to such title the
			 following:
				
					
						Sec. 316. National Biosurveillance
				Integration
				Center.
					
					.
			(c)Deadline for
			 implementationThe National Biosurveillance Integration Center
			 required under section 316 of the Homeland Security Act of 2002, as added by
			 subsection (a), shall be fully operational by not later than September 30,
			 2008.
			
